Title: Thomas Jefferson to Lewis D. Belair, 10 May 1818
From: Jefferson, Thomas
To: Belair, Lewis Descoins


          
            Sir
            Monticello
May 10. 18.
          
          I lately recieved from mr Fernagus de Gelone the inclosed list of books which he desired me to forward to you after perusal. I see nothing on it which I would desire at this time, except Quenon Dictionn. Grec Francois 8vo which if among the books he sends to you I should be glad to recieve, or if you can get him to send it to you. he says he is about forwarding to you a large parcel of foreign books. if you should make a catalogue of them I should be glad of an early receipt of one. I salute you with respect
          Th: Jefferson
        